Citation Nr: 1500997	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent prior to November 7, 2013, and higher than 50 percent as of November 7, 2013, for a psychiatric disability.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1969.

This case came before the Board of Veterans' Appeals (Board) from July 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and assigned a 30 percent rating for posttraumatic stress disorder (PTSD) effective August 29, 2007, and denied ratings in excess of 10 percent for a lumbar spine disability and the residuals of a shell fragment wound of the abdomen involving muscle group XIX.  In August 2009, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge.  

In January 2010, the Board remanded the case for additional development.  In a January 2012 decision, the Board denied the claims for higher ratings for the psychiatric and low back disabilities, and remanded the claim for an increased rating for the residuals of a shell fragment wound of the abdomen.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a September 2012 Order, the Court remanded that part of the Board decision that denied a claim for an initial rating higher than 30 percent for the psychiatric disability for readjudication in accordance with the joint motion.  The remainder of that Board decision was left undisturbed.  

In an October 2013 decision, the Board granted a higher 30 percent rating for the residuals of a shell fragment wound of the abdomen and remanded the claim for an initial rating higher than 30 percent for a psychiatric disability.  A September 2014 rating decision increased the rating for PTSD to 50 percent effective November 7, 2013.  As that increase did not result in the maximum rating available, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

The Board finds that a claim for TDIU is inferred from the record as it is shown that the Veteran has left employment and retired.  It is unclear from the record the extent that service-connected disabilities played in his decision to retire.  Therefore, that claim should be considered on remand and an examination is being scheduled to determine whether the service-connected disabilities prevent employment.  That examination will also consider the current severity of the mental disorder.

In the remand portion of the October 2013 decision, the Board requested that the Veteran be scheduled for a VA examination to determine the current severity of his PTSD.  The examiner was specifically asked to provide a full multi-axial diagnosis pursuant to "DSM-IV," the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  38 C.F.R. § 4.130 (2014).

While the Veteran was provided a VA examination in June 2014, the examiner applied the diagnostic criteria pursuant to "DSM-5."  Thus, the Veteran should be provided another examination that properly applies the diagnostic criteria pursuant to "DSM-IV," in compliance with the prior remand and as required by VA regulation.  38 C.F.R. § 4.130 (2014); Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, the AOJ should obtain any outstanding medical records.  While the Veteran reported during the June 2014 VA examination that he has not been treated for his PTSD since 2009, on remand, he should be asked to identify any healthcare providers who have treated since that examination.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his PTSD since the June 2014 VA examination.  Then, obtain any records adequately identified.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the PTSD.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.  .  The examiner should also indicate the degree of social and occupational impairment due to the PTSD.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure of follow substantially gainful occupation by reason of service-connected disabilities (PTSD, shell fragment wound of the abdomen, gastritis with hiatal hernia, shell fragment wound with hemicolectomy and anemia, right index finger shell fragment wound, left lumbar disc syndrome with residuals of retroperitoneal abscess, left calf shell fragment wound, and left ring finger shell fragment wound).  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

